DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Pre-Brief Appeal date 04/14/2021.
Claims 1, 3-9, 16, 18, 20-25 and 30 are presented for examination and 10-15, 17, 26-29 are withdrawn.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-9, 16-18, 20-25 and 30 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7-9, 16, 18, 20-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giust (“MEC Mobility Management” see NPL filed on 08/22/2018) in view of Shi et al. (US 2018/0270720 A1).
Regarding 1, Giust teaches a method in a network deployment providing mobile edge computing, said method comprising: 

determining, whether an ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway (arrow between “MEC app” and UE at “B” via left side “MEC platform see Giust: Fig. at Page 6); 
checking, upon positive result of said determining, whether said ongoing mobile edge computing related application session fulfills a predetermined condition (“An MEC app forward its runtime state to an instance hosted at another MEC server… MEC apps coordinate state migration. The application session continuity can be guaranteed at application layer” see Giust: Page 9); and 
initiating, upon positive result of said checking, a swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway (“change of MEC platform after handover b->C” (see Page 6); arrow between “MEC app” and UE at “C” via right side “MEC platform” see Giust: Fig at Page 6).
Giust does not explicitly teaches by controlling receipt of a handover related message  and wherein the handover related message comprises indications of a user, a user equipment address, and an identifier. 
However, Shi teaches the by controlling receipt of a handover related message  (determine to perform switching at step 201 after receiving an uplink data packet of UE 
It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Zhu to include (or to use, etc.) the by controlling receipt of a handover related message  and wherein the handover related message comprises indications of a user, a user equipment address, and an identifier as taught by Shi in order to resolve a problem that service quality does not meet a requirement (see Shi:¶[0005]).
Regarding claim 3, the modified Giust taught the method according to claim 1 as described hereinabove.  Giust further teaches wherein Page 2 of 22said predetermined condition is whether said ongoing mobile edge computing related application session tolerates a change of an associated mobile edge computing entity (change of MEC platform after handover B->C and mobility state change for Source and target MEC platform see Giust: Page 6).  
Regarding claim 4, the modified Giust taught the method according to claim 1 as described hereinabove. Giust further comprising: requesting, upon positive result of said determining, routing of downlink traffic of said ongoing mobile edge computing related application session from said first gateway via said second gateway to said communication endpoint (“An MEC app forward its runtime state to an instance hosted at another MEC server… MEC apps coordinate state migration. The application session 
Regarding claim 5, the modified Giust taught the method according to claim 4 as described hereinabove. Giust further teaches wherein in relation to said initiating, said method further comprises controlling transmission of information regarding said routing of said downlink traffic and said uplink traffic of said ongoing mobile edge computing related application session (Mobility state for source and target MEC platform includes downlink and uplink traffic rule see Giust: page 6).  
Regarding claim 7, the modified Giust taught the method according to claim 1 as described hereinabove. Giust further teaches wherein in relation to said determining, said method further comprises requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session of said communication endpoint is routed by said first gateway (the MEC system moves app instances across MEC servers see Giust: Page 8); and in relation to said checking, said method further comprises requesting, from said first gateway, information as to whether said ongoing mobile edge computing related application session fulfills said predetermined condition (“An MEC app forward its runtime state to an instance hosted at another MEC server… MEC apps coordinate state migration. The application session continuity can be guaranteed at application layer” see Giust: Page 9).  
Regarding claim 8, the modified Giust taught the method according to claim 1 as described hereinabove. Giust further teaches wherein said ongoing mobile edge computing related application session is associated with an internet protocol address unique in said network deployment (IP address preservation for server or client or both see Giust: Page 4), or said ongoing mobile edge computing related application session is associated with an internet protocol address unique for said first mobile edge computing entity and identical for said second mobile edge computing entity.  
Regarding claim 9, the modified Giust taught the method according to claim 1 as described hereinabove. Giust further teaches wherein the method is performed at or by said second gateway, or the method is performed in at least one of a LTE and a LTE-A cellular system, or said communication endpoint is a terminal, user equipment, mobile station or modem, said first gateway is a first packet data network gateway or a first serving gateway, or said second gateway is a second packet data network gateway or a second serving gateway, or said first mobile edge computing entity is a first mobile edge computing server or first mobile edge computing functionality, or said second mobile edge computing entity is a second mobile edge computing server or second mobile edge computing functionality (Change of MEC platform after handover and Figure include two MEC platform see Giust: Page 6).  
Regarding claim 16, claim 16 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 16 recites an apparatus that perform same functionality as method of claim 1. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 18 recites an apparatus comprising processor and memory that perform same functionality as method of claim 1. 
Regarding claims 20-25, they are rejected for the same reason as claims 3-8 as set forth hereinabove.
Regarding claim 30, claim 30 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 30 further recites a computer program product embodied on a non- transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method according to claim 1. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giust (“MEC Mobility Management” see NPL filed on 08/22/2018) in view of Shi et al. (US 2018/0270720 A1) and further in view of Zhu et al. (US 2018/0249389 A1).
Regarding claim 6, the modified Giust taught the method according to claim 5 as described hereinabove. Giust further teaches comprising:-3- controlling receipt of swap control information indicative of said swap of said ongoing mobile edge computing related application session from said first gateway and a first mobile edge computing entity connected to said first gateway to said second gateway and a second mobile edge computing entity connected to said second gateway (“change of MEC platform after handover b->C” (see Page 6); arrow between “MEC app” and UE at “C” via right side “MEC platform” see Giust: Fig at Page 6).

However, Zhu teaches the cancelling, upon said receipt of said swap control information, said routing of said uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway (replace information regarding the first bearer with the information regarding the second bearer corresponding to identifier of UE “The MEC can receive the response message. The MEC can store the information regarding the second bearer according to the identifier of the UE and the bearer identifier of the UE, for example, can replace information regarding a first bearer with the information regarding the second bearer that corresponds to the identifier of the UE and the bearer identifier of the UE, or directly stores the information regarding the second bearer corresponding to the identifier of the UE and the bearer identifier of the UE” see Zhu: ¶[0007]; ¶[0075]) in order to determine a bearer for mobile edge computing for enhance communication (see Zhu: ¶[0003]; ¶[0005]). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Zhu to include (or to use, etc.) wherein the cancelling, upon said receipt of said swap control information, said routing of said uplink traffic of said ongoing mobile edge computing related application session from said communication endpoint via said second gateway to said first gateway as taught by Zhu 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


GUANG W. LI
Primary Examiner
Art Unit 2478



December 31, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478